Citation Nr: 1733662	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-01 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability with numbness of the upper extremities, to include as secondary to service-connected mechanical low back pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1988 through August 1993.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2016, the Board remanded the case for further development, including providing the Veteran with additional VCAA notice regarding secondary service connection, contacting him regarding his authorization to release any private treatment records, obtaining the most recent VA treatment records, and affording him a VA examination.  The Agency of Original Jurisdiction (AOJ) sent additional VCAA notice regarding secondary service connection in February 2016.  That February 2016 VCAA notice included VA Form 21-4142 for the Veteran to use in authorizing the release of any outstanding private treatment records.  The AOJ also obtained the VA treatment records in February 2016, and scheduled the Veteran for a VA examination later that month.  The case has since been returned to the Board.  

In the January 2016 remand, the Board also noted the Veteran's request for hearing before a Member of the Board in his December 2012 substantive appeal, but also noted the Veteran withdrew this request in an April 2015 statement received in May 2015.  There are no other hearing requests or requests to reschedule of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a cervical spine disability with numbness of the bilateral upper extremities on the basis that he injured his cervical spine during service in an August 1992 fall.  The service treatment records document this fall from approximately two stories, and the injuries he sustained to his knees, back, and left shoulder in the fall.  Alternatively, he has argued that his cervical spinal problems are related to his service-connected mechanical low back pain.  
In January 2016, the Board noted the February 1994 and March 1995 VA examination reports including the Veteran's lay statements as to persistent cervical spinal and neck pain.  Those examinations made no diagnosis for a cervical spinal problem, yet those examinations were also scheduled in conjunction with claims unrelated to the Veteran's cervical spine.  In January 2016, the Board also noted April 2011 private treatment records indicating that the Veteran had complained of neck pain extending to his shoulder, and reported a motor vehicle accident in February 2011.  Therefore, the Board remanded this case to the AOJ to obtain a medical opinion clarifying the etiology of the Veteran's current cervical spinal problems.  

The Veteran attended that examination in February 2016.  The examiner offered a negative medical nexus opinion based on the lack of documentation for a neck injury sustained in the August 1992 fall, the February 1994 and March 1995 VA examinations without diagnosis for a neck problem, and the lack of consistent neck problems until a few years ago.  However, this opinion disregards the Veteran's lay statements as to as to persistent cervical spinal and neck pain at the February 1994 and March 1995 VA examinations.  Additionally, the Veteran described neck injuries in a February 1995 substantive appeal.  Therefore, remand is required to obtain an opinion considering the Veteran's full medical history.  

As remand is already required, the Veteran and the AOJ will have the opportunity on remand to update the VA treatment records and submit or authorize the release of any outstanding private treatment records.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for a cervical spinal disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

2.  The AOJ should obtain any outstanding VA medical records, to include records from the Atlanta VA Medical Center dated from June 2017 to the present.  

3.  After securing any outstanding VA or private treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any cervical spinal disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including any service treatment records, Social Security Administration, private treatment records, or VA treatment records.  The examiner should also review the Veteran's lay statements; including lay statements describing persistent cervical spinal and neck pain at the February 1994 and March 1995 VA examinations and neck injuries in his February 1995 substantive appeal.  

The Veteran contends that he has a cervical spinal disorder with numbness in the upper extremities as a result of an August 1992 in-service fall.  The service treatment records document this fall from approximately two stories, and the injuries he sustained to his knees, back, and left shoulder in the fall.  Alternatively, he has argued that his cervical spinal problems are related to his service-connected mechanical low back pain.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current cervical spinal disorders.  For each of these diagnoses, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise related to active duty service.  Again, the service treatment records document the August 1992 fall and the Veteran described persistent cervical spinal and neck pain at the February 1994 and March 1995 VA examinations.  He further described neck injuries in his February 1995 substantive appeal.  

The examiner should also state whether it is as at least as likely as not that any diagnosed cervical spinal disorders has been caused by the Veteran's service-connected mechanical low back pain.   

The examiner should finally state whether it is as at least as likely as not that any diagnosed cervical spinal disorder has been aggravated by the Veteran's service-connected mechanical low back pain.  

If any diagnosed cervical spinal disorder has been aggravated by his service-connected mechanical low back pain, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.  

4.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

